Citation Nr: 0301013	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  98-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran filed a timely appeal from the 
denial of reopening the veteran's claims for entitlement 
to service connection for right thoracic outlet syndrome 
and left knee disability; denial of the veteran's claims 
for entitlement to an increased evaluation for right 
nephrolithiasis, vascular headaches and a left inguinal 
hernia; and denial of the veteran's claims for entitlement 
to service connection for migraine headaches, a cervical 
and upper spine disability, and arteriosclerotic 
cardiovascular disease with a history of coronary artery 
bypass graft surgery and mitral valve stenosis.  

2.  Entitlement to service connection for a right eye 
disability. 

(The issue of entitlement to an increased evaluation for 
lower back syndrome with degenerative disc disease and 
arthritis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1948 
to January 1958, and from March 1958 to August 1969.

This matters comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida.

The Board is undertaking additional development on the 
issue of entitlement to an increased evaluation for lower 
back syndrome, with degenerative disc disease and 
arthritis, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of 
the veteran's appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran was notified of the denial of his 
application to reopen his claims for entitlement to 
service connection for right thoracic outlet syndrome and 
left knee disability; the denial of the claims for 
entitlement to an increased evaluation for right 
nephrolithiasis, vascular headaches and a left inguinal 
hernia; and the denial of the claims for entitlement to 
service connection for migraine headaches, a cervical and 
upper spine disability, and arteriosclerotic 
cardiovascular disease with a history of coronary artery 
bypass graft surgery and mitral valve stenosis on March 
13, 1997, and he submitted a notice of disagreement with 
the rating action in April 1997.

3.  A Statement of the Case was prepared and sent to the 
appellant regarding the above mentioned matters in May 
1997.  It informed him that he had 60 days from the date 
of the Statement of the Case or 1 year from the date of 
the adverse decision in which to perfect his appeal.

4.  The appellant submitted a substantive appeal on the 
issue of an increased rating for low back disability March 
3, 1998.  There was no indication in the substantive 
appeal that the veteran was appealing the denial of 
reopening the veteran's claims for entitlement to service 
connection for right thoracic outlet syndrome and left 
knee disability; denial of the veteran's claims for 
entitlement to an increased evaluation for right 
nephrolithiasis, vascular headaches and a left inguinal 
hernia; and denial of the veteran's claims for entitlement 
to service connection for migraine headaches, a cervical 
and upper spine disability, and arteriosclerotic 
cardiovascular disease with a history of coronary artery 
bypass graft surgery and mitral valve stenosis.  

5.  The claims file contains no other correspondence 
submitted by the appellant, representative, or other 
authorized person, within one year of notification of the 
March 1997 RO decision or within 60 days of the May 1997 
Statement of the Case that could be construed as a 
substantive appeal of the denial of reopening the 
veteran's claims for entitlement to service connection for 
right thoracic outlet syndrome and left knee disability; 
denial of the veteran's claims for entitlement to an 
increased evaluation for right nephrolithiasis, vascular 
headaches and a left inguinal hernia; and denial of the 
veteran's claims for entitlement to service connection for 
migraine headaches, a cervical and upper spine disability, 
and arteriosclerotic cardiovascular disease with a history 
of coronary artery bypass graft surgery and mitral valve 
stenosis.  

6.  Service medical records show that the veteran was 
treated for right eye problems in service and returned to 
duty; the right eye was described as normal on his 
separation from service.

7.  The veteran now suffers from a right eye disability; 
however, medical evidence etiologically linking his 
current right eye disability with his military service and 
any incidents therein, to include any right eye treatment 
he received therein, has not been presented.


CONCLUSIONS OF LAW

1.  A timely substantive appeal of the denial of the 
application to reopen claims for entitlement to service 
connection for right thoracic outlet syndrome and left 
knee disability; denial of claims for entitlement to an 
increased evaluation for right nephrolithiasis, vascular 
headaches and a left inguinal hernia; and denial of claims 
for entitlement to service connection for migraine 
headaches, a cervical and upper spine disability, and 
arteriosclerotic cardiovascular disease with a history of 
coronary artery bypass graft surgery and mitral valve 
stenosis was not filed, and the Board lacks jurisdiction 
to consider these matters.  38 U.S.C.A. §§ 7104(a), 
7105(a), (b), (d)(3), and 7108 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2002).

2.  A chronic right eye disability was not incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly required the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  The veteran was 
notified of the evidence required to substantiate his 
claim in rating decisions of February 1997, March 1997, 
May 1997, September 1999, and May 2001, the statement of 
the case (SOC) dated May 1997, and the supplemental 
statements of the case (SSOC) of May 1998, July 1998, 
March 2001, and September 2001.  Furthermore, the veteran 
was informed of what was necessary to perfect his appeal 
in the May 1997 SOC and what was necessary to establish 
that he had perfected the appeal in the July 2002 letter 
from VA.  In a June 2001 letter, the veteran was notified 
of the type of evidence necessary to substantiate the 
claim.  It informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records 
and to make sure the records were received by VA.  The 
Board concludes that the discussions in the rating action, 
the SOC, the SSOCs and the letters adequately informed the 
veteran of the evidence needed to substantiate his claim, 
what evidence was specifically required from him and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
The veteran has submitted numerous statement and proffered 
testimony in conjunction with his claim.  Moreover, VA has 
obtained the medical records from the veteran's various VA 
medical facilities and it has attempted to obtain any 
private medical records that the VA has been made aware 
of.  Also, the veteran has undergone VA medical 
examinations.  

Additionally, during hearing testimony at the RO, the 
veteran had the opportunity to explain in detail his 
contentions.  He was provided the opportunity to submit 
any additional information he wished to submit or any 
additional contentions he wanted to make.  His response 
was negative.  Additionally, the veteran has proffered 
written statements detailing his claim.  The veteran has 
not suggested or insinuated that other evidence was 
available to support the claim.  Since all relevant 
evidence has been gathered and no evidence has been 
identified that either the veteran or VA could attempt to 
attain, there is no need for further development.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and therefore, a remand in 
this case would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has no further duty to 
assist the veteran in the development of facts pertinent 
to this claim, and the Board may decide the claim based on 
the evidence before it.

A. Timeliness of Substantive Appeal

On March 7, 1997, the RO denied the appellant's request to 
reopen claims for entitlement to service connection for 
right thoracic outlet syndrome and left knee disability; 
denied the veteran's claims for entitlement to an 
increased evaluation for right nephrolithiasis, vascular 
headaches and a left inguinal hernia; and denied the 
veteran's claims for entitlement to service connection for 
migraine headaches, a cervical and upper spine disability, 
and arteriosclerotic cardiovascular disease with a history 
of coronary artery bypass graft surgery and mitral valve 
stenosis.  The RO sent a notification of the rating action 
on March 13, 1997 to the veteran's last known address.  
The appellant responded with a notice of disagreement that 
was received at the RO on April 23, 1997.  The RO then 
sent the appellant a statement of the case (SOC), which 
was dated May 27, 1997.  The letter accompanying the SOC 
explains to the appellant that he had 60 days from the 
date of the SOC or 1 year from the date of the adverse 
decision in which to perfect his appeal.  

In response to the SOC, the appellant returned his VA Form 
9, Appeal to Board of Veterans' Appeals.  This form was 
received at the RO on March 3, 1998.  However, this 
substantive appeal was limited to arguments regarding the 
issue of an increased rating for a low back disability.  
There was no mention of any other pertinent issue.  The 
record does not show that VA ever received a request from 
the veteran or his representative asking for more time to 
file the substantive appeal.  

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals." 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002).  However, it must first consider whether doing so 
in the first instance is prejudicial to the appellant.  
Cf. Marsh v. West, 11 Vet. App. 468, 470-72  (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
9-99  (August 18, 1999).  In this case, the Board 
concludes that its consideration of the issue of 
timeliness does not violate the appellant's procedural 
rights.  See 38 C.F.R. § 3.103 (2002).  In a July 2002 
letter to the appellant, the Board provided notice of the 
regulations pertinent to the issue of timeliness of 
Substantive Appeals, as well as notice of the Board's 
intent to consider this issue.  The veteran and his 
representative were provided 60 days to submit argument on 
this issue and the veteran has submitted a response.  The 
appellant was also provided an opportunity to request a 
hearing on this issue, but he did not do so.  Therefore, 
the Board finds that the appellant has been provided full 
notice of all pertinent regulations and ample opportunity 
to present argument and evidence in support of his claim.  
He is not prejudiced by its decision, infra.

Governing regulations provide that, in order to perfect an 
appeal of an adverse determination, an adequate and timely 
substantive or formal appeal is required.  38 U.S.C.A. § 
7105  (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302  (2002).  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202  
(2002).  

The claimant must file a Substantive Appeal within 60 days 
from the date the SOC is mailed or within the remainder of 
the one-year time period from the date of mailing of 
notice of the initial determination being appealed, 
whichever ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  The 60-day appeals period may be extended for 
good cause shown.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.303.  
The appellant was informed of these requirements in both 
the May 1997 SOC and in the Board's July 2002 letter.

Here, as stated above, the appellant was notified of the 
denial of his application to reopen claims for entitlement 
to service connection for right thoracic outlet syndrome 
and left knee disability; the denial of an increased 
evaluation for right nephrolithiasis, vascular headaches 
and a left inguinal hernia; and the denial of service 
connection for migraine headaches, a cervical and upper 
spine disability, and arteriosclerotic cardiovascular 
disease with a history of coronary artery bypass graft 
surgery and mitral valve stenosis on March 13, 1997 and, 
after submitting a notice of disagreement the following 
month, was issued a SOC in May 1997.  Thus, he had until 
March 13, 1998, to file a substantive appeal.

The only correspondence from the appellant, his 
representative, or any other authorized person or entity, 
received by VA since the May 1997 SOC and prior to March 
13, 1998 were a June 1997 letter noting some changes to 
the SOC, including correcting the spelling of his name, 
and a substantive appeal received on March 3, 1998, 
indicating continued disagreement with the RO's denial of 
an increased rating for low back disability.  While the 
veteran has argued that the RO accepted the June 1997 
statement as a substantive appeal (as evidenced by the 
note to that effect in the May 1998 SSOC), there is no 
reasonable interpretation of that document that could 
construe it as a substantive appeal to the pertinent 
issues and the veteran himself indicated that it would be 
followed by a substantive appeal, showing that even he did 
not think of it as sufficient to perfect his appeal.  As 
was previously discussed, it is the Board's duty to 
determine the timeliness and adequacy of a substantive 
appeal and not the RO's.  See 38 U.S.C.A. § 7105.  There 
was no document submitted by the appellant that could be 
construed as a substantive appeal of the denial of the 
application to reopen claims for entitlement to service 
connection for right thoracic outlet syndrome and left 
knee disability; the denial of increased evaluation for 
right nephrolithiasis, vascular headaches and a left 
inguinal hernia; and the denial of service connection for 
migraine headaches, a cervical and upper spine disability, 
and arteriosclerotic cardiovascular disease with a history 
of coronary artery bypass graft surgery and mitral valve 
stenosis, and no statement or information that can be 
construed as a request for an extension for good cause.  
38 C.F.R. §§ 3.109(b), 20.303  (1999).  

If there is a failure to comply with the law or 
regulations, it is incumbent on the Board to reject the 
application for review on appeal.  38 U.S.C.A. §§ 7105, 
7108  (West 1991 & Supp. 2002).  In the absence of a 
timely substantive appeal, the petition for appellate 
review of the applications to reopen claims for 
entitlement to service connection for right thoracic 
outlet syndrome and left knee disability; the denial of 
the veteran's claims for entitlement to an increased 
evaluation for right 

nephrolithiasis, vascular headaches and a left inguinal 
hernia; and denial of the veteran's claims for entitlement 
to service connection for migraine headaches, a cervical 
and upper spine disability, and arteriosclerotic 
cardiovascular disease with a history of coronary artery 
bypass graft surgery and mitral valve stenosis must be 
rejected in accordance with 38 U.S.C.A. § 7108.  The Board 
finds that the veteran's appeal was not perfected, and it 
is without jurisdiction to adjudicate the claim.  38 
U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 
20.300-20.306.

B.  Service Connection - Right Eye Disability

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. § 101(24). 106, 1110, 
1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

Additionally, the Court has held that generally, to prove 
service connection, a claimant must submit: 

(1)  medical evidence of a current 
disability, 
(2)  medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and 
(3)  medical evidence of a nexus 
between the current disability and the 
in-service disease or injury. 

See Pond v. West, 12 Vet. App. 341, 346 (1999).

In the spring and summer of 1950, the veteran was seen by 
military doctors for a burning sensation in the "eyes" and 
a corneal abrasion.  He received treatment and was 
returned to full duty.  Eight years later, in July 1958, 
it was found that the veteran was suffering for an 
"enlarged blind spot".  Two spots were also found in 1960.  
However, the veteran was not disqualified from flying.  
When the veteran retired in 1969, he underwent a 
retirement physical examination.  See SF 89, Report of 
Medical History, March 11, 1969; SF 88, Report of Medical 
Examination, March 11, 1969.  He was asked whether he was 
suffering from any eye ailment, to which he responded in 
the negative.  His eyes were examined and he was found to 
have 20/20 vision, in both eyes, distant and near vision.  
His field of vision was listed as normal.  The examination 
was negative for any findings of or treatment for any type 
of eye disability.

Twenty-eight years after the veteran retired from the US 
Air Force, he was diagnosed as having central retinal vein 
occlusion of the right eye.  A Dr. T. J. Harvey wrote, in 
March 1998, that he had been the veteran's eye doctor for 
several years and that the veteran developed an 
untreatable right eye condition in February 1997, leaving 
the veteran legally blind in that eye.  

As noted previously, in order for service-connected to be 
granted, there must, in essence, be a showing that the 
veteran now suffers from a disability or disorder 
etiologically linked, through medical evidence, to his 
military service or an incident therein or to another 
service-connected disability.  In this instance, the 
service medical records are negative for any chronic right 
eye disability.  When the veteran was discharged from 
active duty in 1969, the veteran's eyesight was deemed 
"normal" and he was not found to have any type of right 
eye abnormality.  

The medical evidence clearly shows that the veteran now 
suffers from a right eye disability.  However, neither VA, 
other governmental, or private physicians have attributed 
his current eye disorder with the veteran's military 
service or with any incident he suffered therefrom while 
on active duty.  Hence, there is no medical evidence that 
supports the veteran's assertions.

Thus, the Board is left with the assertions made by the 
veteran.  Notwithstanding those statements which were made 
in good faith, the veteran is not a doctor or medically 
trained, and he is not competent to etiologically link his 
right eye disability with his military service or any 
acute condition he may have experienced while in the 
military.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, 
the VA must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance 
of the evidence is against the claim, in which case 
service connection must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  For the reasons and bases provided 
above, the evidence in this case preponderates against the 
claim for service connection for a right eye disability.  
The evidence in this case is not so evenly balanced so as 
to allow application of the benefit of the doubt rule.  
The veteran's claim is thus denied.


ORDER

The appellant having failed to perfect an appeal through 
the filing of a timely substantive appeal, the application 
to reopen claims of entitlement to service connection for 
right thoracic outlet syndrome and left knee disability; 
entitlement to an increased evaluation for right 
nephrolithiasis, vascular headaches and a left inguinal 
hernia; and entitlement to service connection for migraine 
headaches, a cervical and upper spine disability, and 
arteriosclerotic cardiovascular disease with a history of 
coronary artery bypass graft surgery and mitral valve 
stenosis is dismissed.  

Entitlement to service connection for a right eye 
disability is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

